Order entered April 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01563-CV
                                      No. 05-12-01566-CV
                                      No. 05-12-01567-CV

            CONTINENTAL HERITAGE INSURANCE COMPANY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
             Trial Court Cause Nos. F11-42292-I, F11-42291-I, and F11-72467-I

                                            ORDER
       The Court has before it appellant’s April 8, 2013 third motion for extension of time to file

brief, which is unopposed. The Court GRANTS the motion and ORDERS that the brief

tendered by appellant on April 8, 2013 be timely filed as of today’s date.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE